Citation Nr: 0605334	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-05 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from June 1965 to October 
1968, in the Navy, and from September 1970 to October 1977 in 
the Army.  He served in the Republic of Vietnam from April 
1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In seeking service connection for PTSD the veteran alleges 
that he sustained stressors during both periods of service.  
Descriptions of his alleged stressors are set forth in his 
letter of December 2000 and a letter from an attorney, his 
then representative, also in December 2000, as well as in his 
letter of June 2004 and a VA psychiatric examination in 
November 2004.  

The veteran alleges that in his first period of service in 
the Navy he saw three unidentified men killed while aboard 
the USS Constellation in October or November 1967 when they 
were hit by a cable used to launch aircraft.  He also alleges 
that while onboard that ship he was attacked by three other, 
unidentified, sailors but he has not provided the approximate 
dates of that alleged attack.  Although it is not alleged 
that he sought or received treatment for psychiatric 
disability during this period of service, his service medical 
records (SMRs) and his service personnel records of his 
service in the Navy are not on file.  

The veteran alleges that he sustained several stressors 
during his second period of service, which was in the Army, 
while in Vietnam.  Some of these are related to combat since 
he alleges that his unit, the 142nd Transportation Battalion, 
came under attack during unspecified times at Red Mountain 
and Marble Beach, near DaNang.  He alleges that he was 
mistakenly attacked by an unidentified sergeant who had been 
"fragged" and, on another occasion, he was shot at by an 
unidentified fellow solider who thought the veteran had 
stolen some beer.  And on yet another occasion he was 
threatened by some unidentified people who apparently thought 
he might inform authorities of their drug use.  He had not 
provided any time frames for the alleged stressor when he was 
stationed in Vietnam.  His SMRs of this period of service are 
negative for psychiatric disability.  

It also appears that his service personnel records during 
service in the Army may be incomplete and, so, these must be 
obtained. 

On VA psychiatric examination in November 2004 the examiner 
accepted the veteran's putative stressors as genuine and 
rendered a diagnosis of PTSD.  However, the RO has rejected 
the validity of the alleged stressors.  Other sources have 
also rendered a diagnosis of PTSD and, more to the point, no 
clinical examiner has ruled out a diagnosis of PTSD.  

In this regard, the National Archives and Records 
Administration reported in December 2003 that a search of the 
deck log of the USS Constellation for October and November 
1967 yielded no reference to aircraft accidents during that 
time frame.  The ship was involved in operations in the South 
China Sea for most of October, except when moored at Subic 
Bay for a few days, and spent the first two weeks of November 
in the South China Sea, departing for the United States in 
mid-November.  

It has been requested that a search of Deck Logs of the USS 
Constellation be conducted to verify the alleged onboard 
stressors in the Navy.  In the Statement of the Case (SOC) it 
was stated that deck logs might have relevant information but 
VA may not pay a fee to obtain the Deck Logs but he veteran 
could pay these and he was provided the appropriate address.  
That address was the same as that listed in the National 
Archives and Records Administration letter of December 2003.  

The service representative alleges that VA does not have to 
pay the National Archives and Records Administration any fee 
to obtain the relevant Deck Logs because it is a Federal 
Agency.  

Lastly, the Board notes that a veteran need not substantiate 
his actual presence during the stressor event; the fact that 
the veteran was assigned to and stationed with a unit that 
was present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's SMRs of his period of 
service in the Navy and also obtain his complete 
service personnel records of his service in the 
Navy and in the Army.  When obtained, associate 
this with the claim file.  

2.  Request more information from the veteran 
concerning the stressors of which he has 
complained, in particular he should be requested 
to provide as much clarifying information as 
possible, including the approximate dates (within 
a window of 60 days) and place of the events, the 
duty stations to which he was assigned at those 
times, and the full names of the individuals 
involved.  

3.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for PTSD 
so that all records not already on file may be 
obtained.  Ask the veteran to execute and return 
the appropriate releases (VA Form 21-4142s) for 
the medical records of each private care provider 
since military service.   

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).    

4.  The RO should take the appropriate steps to 
obtain copies of the Deck Logs of the USS 
Constellation for the months of October and 
November 1967 from the National Archives and 
Records Administration.  If the National Archives 
and Records Administration requests a fee for 
this service, ask for an explanation of whether 
the National Archives and Records Administration 
is a Federal Agency and whether it may legally 
require another Federal Agency to pay such a fee.  
If the response is in any was detrimental to the 
veteran, inform him of the response and of any 
alternative that may be at his disposal, to 
include paying any such fee himself.  

5.  Prepare a letter asking the US Army and Joint 
Services Records Research Center (JSRRC) at 7701 
Telegraph Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (formerly the US Armed 
Services Center for Unit Records Research 
(USASCURR) and prior to that the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR)) to provide any available information 
that might corroborate the four undocumented 
events during service which the veteran alleges 
were stressors.   

Specific attention is drawn to the documents in 
the claim file setting forth the alleged 
stressors, including his letter of December 2000 
and a letter from an attorney, his then 
representative, also in December 2000, as well as 
in his letter of June 2004 and a VA psychiatric 
examination in November 2004.  

Send JSRRC copies of any personnel records 
obtained showing service dates, duties, and units 
of assignment, etc.  Specifically ask JSRRC or, 
if necessary, the National Personnel Records 
Center (NPRC) or the National Archives and 
Records Administration for any incident or 
casualty reports or police reports or other 
records which might document the incidents.  

In particular, request verification as to whether 
while in the Navy aboard the USS Constellation 
any of the events of which the veteran complained 
actually occurred and whether while in the Army 
the veteran's units came under attack while he 
was stationed in Vietnam.  The JSRRC should be 
requested to provide any information which might 
corroborate each of the veteran's alleged 
stressors.  A response, negative or positive, 
should be associated with the claims file.  As 
indicated, undertake follow-up through 
appropriate channels to obtain verification of 
the veteran's claimed stressors.

5.  The RO should then prepare a written list of 
verified stressors, if any, to be inserted in the 
claims file.

6.  Then the RO should make arrangements with the 
appropriate VA medical facility for the veteran 
to undergo a VA psychiatric examination to obtain 
a medical opinion concerning the nature, 
etiology, and probable time of onset of each 
psychiatric disorder, other than any personality 
disorder.  The summary of verified stressors, if 
any, should be directed to the attention of the 
VA examiner.  The VA examiner should indicate 
whether it is at least as likely as not that any 
psychiatric disorder currently present is 
etiologically related to the veteran's military 
service.  Specific attention should be paid to 
distinguishing between any signs and symptoms of 
a personality disorder or any other developmental 
disorder from those of any currently present 
acquired psychiatric disorder that may exist.  A 
medical opinion also is needed to either confirm 
or rule out a diagnosis of PTSD.  If the veteran 
has PTSD, the VA examiner must indicate whether 
it is due to a verified stressor in service.  If 
so, specify the stressor.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for this 
diagnosis.  Send the claims folder (c-file) to 
the examiner for a review of the veteran's 
pertinent medical history, to facilitate making 
these determinations.  The rationale for all 
opinions expressed should be discussed.  The 
examination report must confirm that the claims 
folder was reviewed.  

7.  After the foregoing development, readjudicate 
the claim.  If the benefit remains denied, send 
the veteran and his representative an appropriate 
Supplemental Statement of the Case (SSOC).  Also 
provide an appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

